Citation Nr: 1342184	
Decision Date: 12/20/13    Archive Date: 12/31/13

DOCKET NO.  10-06 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include sleep problems, fatigue, and memory loss.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for sore joints, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Joel Ban, Attorney at Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1975 to August 1979 and from February 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's attorney's January 2010 substantive appeal, he requested a Board hearing before a Veterans Law Judge conducted either at the RO or via video-conference.  To date, the Veteran has not been afforded his requested Board hearing and there is no indication that he has withdrawn such request.  Therefore, a remand is necessary in order to afford the Veteran a Board hearing.  38 C.F.R.§§ 20.700, 20.702, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge conducted either at the RO or via video-conference. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).




